         Case 1:16-cv-03850-JPC Document 198 Filed 01/07/21 Page 1 of 2




                                                                              Andrew St. Laurent
                                                                                Joseph Gallagher
                                                             Harris St. Laurent & Wechsler LLP
                                                                       40 Wall Street, 53rd Floor
                                                                           New York, NY 10005
                                                                             Tel: (646) 248-6010
                                                                             Tel: (917) 512-9464
                                                                            andrew@hs-law.com
                                                                         jgallagher@hs-law.com

                                                                            Daniel L. Ackman
                                                                      77 Water Street, 8th Floor
                                                                         New York, NY 10005
                                                                          Tel: (917) 282-8178
                                                                      dan@danackmanlaw.com

                                                                               Karen B. Selvin
                                                                New York City Law Department
                                                                            100 Church Street
                                                                        New York, NY 10007
                                                                           Tel (212) 356-2208
                                                                         kselvin@law.nyc.gov


                                                    January 6, 2021
VIA ECF
Hon. John P. Cronan
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Courtroom 20C
New York, NY 10007

              Re: DeCastro, et al v. City of New York. et al., No. 16-cv-3850

Your Honor:

        In light of the Court’s adjournment of the January 27, 2021 trial date in this case, the
parties write jointly to request a two-week adjournment of the pretrial submissions currently due
on Friday, January 8, 2021. See Docket Entry entered December 30, 2020. This would make all
pretrial submissions, including motions in limine, due on January 22, 2021.
         Case 1:16-cv-03850-JPC Document 198 Filed 01/07/21 Page 2 of 2
Hon. John P. Cronan
January 6, 2021
Page 2 of 2

       Thank you for your consideration of this request.


       Respectfully submitted:

      Andrew St. Laurent                            Karen B. Selvin
      Joseph Gallagher                              Counsel for Defendants
      Daniel Ackman
      Attorneys for Plaintiffs


                      It is hereby ORDERED that the trial and deadline for pretrial
                      submissions are ADJOURNED sine die. It is further ORDERED that
                      the parties shall appear for a telephone conference in this matter on
                      January 12, 2021 at 3:30 p.m. At the scheduled time, counsel for
                      all parties should call (866) 434-5269, access code 9176261.

                      SO ORDERED.

                      Date:   January 6, 2021
                              New York, New York
                                                            ______________________
                                                            JOHN P. CRONAN
                                                            United States District Judge
